Title: Proclamation, 8 July 1783
From: Washington, George
To: 


                        
                             8 July 1783
                        
                        By His Excellency George Washington Esqr. General and Commander in Chief of the Forces of the United States
                            of America.
                        Whereas our Brothers the Muhhekunnuk Tribe of Indians have signified to us their intention of removing from
                            their present settlement, near Stockbridge—to the Oneida Country, and are desirous of carrying with them some Testimony of
                            their attachment to the United States during the late War.
                        We therefore have thought proper, by these presents to make known, That during the whole of the War the
                            aforesaid Muhhekunnuk Tribe of Indians have remained firmly attached to us and have fought and bled by our side—That we
                            consider them as our friends & Brothers, and as a Peace is now established between all the Powers who were at War
                            we do recommend it to all the different Tribes of Indians as well as all other persons Inhabiting the Western Country—not
                            to molest them in any manner whatever but to consider them as friends & Subjects to the United States of
                            America.Given under my hand and Seal At Head Quarters in the State of New York the 8 day of July 1783
                        
                            Go: Washington
                        
                    